Citation Nr: 1309197	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1  Whether reduction of rating for degenerative joint disease and degenerative disc disease of the lumbar spine from 20 percent to noncompensable was proper.  

2.  Entitlement to a compensable rating for degenerative joint disease and degenerative disc disease of the lumbar spine. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1989, from November 1994 to July 1995, and from June 1999 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, the March 2009 rating decision denied the claim for entitlement to TDIU and proposed to reduce the rating of the service connected low back disability.  The October 2009 rating decision reduced the rating of the back disability from 20 percent to zero percent.

In October 2012, the Veteran provided testimony at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Veteran's representative contends that the Veteran's low back disability has worsened and is entitled to a compensable rating.  The RO has focused only on the propriety of the reduction of the rating of the low back disability rather than the current rating.  On remand, the RO should address the current rating for that disability.

The issues of entitlement to a compensable rating for degenerative joint disease and degenerative disc disease of the lumbar spine, and for entitlement to TDIU, are being REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The procedural requirements for proposing and effectuating a reduction in evaluation for a service connected disability were followed. 

2.  The 20 percent evaluation for the low back disability was in effect for less than five years. 

3.  The VA examination on which the reduction was based showed that the low back disability was not manifested by any limitation of motion, pain, tenderness, weakness, or neurological symptoms, which represented a clear improvement in the level of disability. 


CONCLUSION OF LAW

The reduction in the evaluation of degenerative joint disease and degenerative disc disease of the lumbar spine from 20 percent to zero percent was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.10, 4.21, 4.71a, Codes 5237, 5243 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA sent the Veteran a letter in March 2009 explaining the proposed reduction in VA benefits for the low back disability.  


The letter, along with a copy of the March 2009 rating decision, explained that the RO proposed to reduce the disability rating from 20 to zero percent based on the medical evidence of record. 

VA fulfilled its duty to assist the appellant in giving him the opportunity to submit evidence pertaining to the severity of the low back disability and argument why a reduction was not in order.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Propriety of Reduction

The Veteran contends that the reduction in the evaluation for his low back disability from 20 percent to zero percent was not proper. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.





When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that service connection for degenerative joint disease of the lumbar spine with discectomy and degenerative disc disease, L4-L5 and L5-S1, was established in a June 2008 rating decision.  A 20 percent rating was assigned, effective from September 11, 2007.  In the rating decision in October 2009, the RO reduced the rating to zero percent, effective October 1, 2009.

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated. 

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The evidence demonstrates that the procedural requirements for a rating reduction were followed.  In March 2009 in rating decision, the RO proposed to reduce the rating for the low back disability from 20 percent to zero percent.  The Veteran was notified of the proposed reduction by letter in March 2009 letter and notified that he had 60 days to respond.  




The rating decision that decreased the evaluation to zero percent was not issued until October 2009, and the Veteran was notified of this action in a letter dated October 14, 2009.  The effective date of the reduction was not until October 1, 2009, beyond the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expired.  Therefore, the procedural requirements for a reduction were met.  See 38 C.F.R. § 3.105(e). 

In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

The 20 percent rating had been effective from September 11, 2007, and the reduction was proposed in March 2009.  Therefore, as the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable. 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

The Veteran's spine disability has been evaluated under Diagnostic Code 5237 for lumbosacral strain.  Spine disabilities are evaluated under a General Rating Formula for Diseases and Injuries of the Spine.





Under the General Rating formula the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. §4.71, Diagnostic Code 5237. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A note following the schedular criteria directs that associated objective neurologic abnormalities are to be evaluated separately.  Also, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups. 




The provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  . 

In arriving at its decision, the RO referenced the current range of motion and other findings from the October 2008 VA examination to determine that, essentially, the medical evidence failed to show the required lumbar spine manifestations to support a compensable rating. 

Review of the record shows the RO applied the correct schedular criteria, and the decision is congruent with the evidence then of record, namely the report of the October 2008 VA examination.  When compared to the results of the previous, April 2008 VA examination, upon which the award of service connection and the 20 percent rating then assigned was based, the October 2008 findings do represent an improvement in range of motion absent other manifestations, such as muscle spasm, posture or gait abnormality, or neurologic abnormality that would warrant higher or separate evaluations. 

In this regard, the April 2008 VA examination showed more restricted range of motion.  At that time, flexion was to 60 degrees wit pain after 40 degrees and extension was to 20 degrees.  There was 20 degrees of lateral extension and rotation, bilaterally.  There was no further limitation in range of motion with repetitive range of motion. 

The October 2008 VA examination report showed findings of range of motion measuring flexion of zero to 90 degrees, noted as normal, extension of zero to 30 degrees, noted as normal, and left and right side bending of zero to 30 degrees, noted as normal, and bilateral rotation of zero to 30 degrees, also noted as normal.  The VA examiner found no evidence of pain or discomfort associated with any of the ranges of motion.  There was no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the musculature of the low back, and no neurological abnormalities or incapacitating episodes. 


The Board concludes that, at the time of the October 2009 rating reduction, the evidence reflected an actual improvement in the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, such that a rating reduction from 20 percent to zero percent was proper as the Veteran had normal motion and no evidence of neurological deficits or incapacitating episodes.  

Consequently, there is no basis for restoring the 20 percent rating, as the evidence at the time of the rating decision in October 2009 did not support a compensable rating for the service-connected low back disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER


Restoration of a 20 percent rating for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran asserts that his service-connected low back disability has worsened since the last examination by VA and a reexamination is warranted. 

Also, the Veteran contends that he is unable to work due to his service connected disabilities.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duty to notify and to assist on the claim for a compensable rating for degenerative joint disease and degenerative disc disease of the lumbar spine.  

2.  Obtain VA records since July 2010.

3.  Schedule the Veteran for a VA examination to determine the current level of impairment of the lumbar spine.  The Veteran's file should be provided to the VA examiner for review. 

4.  Schedule the Veteran a VA examination to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability) or less likely than not (less than 50 percent probability) that:

The combination of the Veteran's service-connected disabilities of depression and anxiety, including PTSD, residuals of left rotator cuff injury with degenerative joint disease, headaches due to mild traumatic brain injury, and degenerative joint disease and degenerative disc disease of the lumbar spine  render the Veteran unable to secure or to follow a substantially gainful employment.

5.  After the development is completed, adjudicate the claims for increase for the low back and the claim for a total disability rating for compensation based on individual unemployability, including on an extraschedular basis, if applicable.  





If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and returned the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


